Mr. Justice Clayton
delivered the opinion of the court.
This is an action of trespass brought by the Grand Gulf Bank against the plaintiff in error, for taking and converting a negro man named Sterling. The defendant pleaded in justification, that as sheriff of Hinds county, he had seized the slave in execution, under a judgment rendered in May, 1838, against Isaac W* Lester.
0'n the trial the plaintiff offered in evidence a copy of a deed from Lester to Ricks B. Wiggins, for certain lands and slaves including the one in controversy, bearing date in July, 1837, and filed for record in November, 1838. The defendant objected to the reading of the copy, but the objection was overruled by the court.
The argument in support of this action of the court is not consistent in this, that it insists the copy was properly admitted by virtue of the statute making copies of deeds required to be registered, evidence in like manner as the originals; and also insists, in order to obviate the effect of failure to record in due time, that it was unnecessary to record the deed at all, so far as it relates to the slaves. We agree with the counsel that a conveyance of slaves or other personalty, absolute upon its face, and free from any trust, condition or reservation, need not, by the laws of this state be recorded. As a necessary consequence, *204however, of this position, a copy without accounting for the absence of the original, and without proof of its due execution, was not admissible testimony. The recording, and the certificate of acknowledgment before a justice of the peace, were without warrant or authority, and amount to nothing, upon the point of their admissibility as testimony.
For this reason the judgment must be reversed, and it hence becomes unnecessary to examine the other errors assigned. An amendment of the pleadings may obviate one of them at least.
Judgment reversed and cause remanded.